Willis,
On the final judicial settlement of the estate of the 'above-named decedent it was claimed on the part of the ad*506ministrators that there should he deducted from the share of Samuel J. Bennington, passing to his administratrix, the sum .«of $2,381.97, claimed to have been advanced by the intestate to -his said son, Samuel.
The evidence shows that Samuel had of his father $1,850, for which his father took from him two interest-bearing promissory notes; that Samuel had paid the interest on these notes from time to time for several years, down to- the time when the notes were surrendered to him by his- father.
I do not think this evidence is capable of any other constru»fion than that this $1,850 was in the nature of a loan. The fact "that the intestate took interest-bearing notes payable to himself, received, interest upon the same from time to time, ¡and probably -some of the principal, is only consistent with the theory that it was the intention of both parties to treat the transaction as a loan. Bruce v. Griscom, 9 Hun, 280; aff’d, 70 N. Y. 612.
Assuming, then, that the transaction was originally a loian, is there anything in the evidence showing an intention on the part «of the parent to change the indebtedness to an advancement, with the intention that the amount should be deducted from the share ■of -S-amuel in -the parent’s estate under the rules' of law -applicable to advancements ? I think not.
If the father intended that the share of ¡Samuel in his estate -should be charged with the amount remaining unpaid, if any, on these notes, he had only to hold the notes so- that they would pass to his personal representatives ¡and such result would have necessarily followed. The amount of the notes would have been a .legal setoff against the share of ¡Samuel in his father’s estate. Rut the father did not hold and.retain the notes. He took them, to Samuel, delivered them to- him accompanied by declarations •only consistent with his. intention to treat the notes- as no longer ¡a part of ¡his- estate or an indebtedness against his, son Samuel.
I think the evidence as to what took place ¡at the time these motes' were delivered to Samuel shows beyond question that it *507was the intention of the intestate at that time to settle and cancel any indebtedness or obligation which he then held against" his son 'Samuel, evidenced by -those two- promissory notes, and that the transaction amounted to an absolute gift, not only of the notes hut of the indebtedness secured thereby.
Assuming, however, for the sake of the argument, that the original transaction at the time of the making of the notes- was an advancement instead o-f a loan, the acts and declarations; of the intestate at the time of the surrender of the notes would clearly indicate an intention on the part of the parent to- settle and cancel any obligation on the part of ¡Samuel to repay the amount of such advancement to the estate of the parent or to have the same deducted from the share of .Samuel in the estate of the parent. Webster v. Gray, 54 Hun, 113; Matter of Burdsall, 64 App. Div. 346.
Terms of the decree herein will be settled at -a term of the Surrogate’s Court of Otsego county, N. Y., to be held at County Court chambers in the city of Oneonta, Otsego county, N. Y., on the 14th day of April, 19-10.
Decreed accordingly.